Citation Nr: 0120580	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for post operative 
residuals of meniscectomy of the left knee, currently rated 
as 20 percent disabling.

Entitlement to an increased evaluation for post operative 
residuals of meniscectomy with arthritis of the right knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1951 to April 
1953.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied increased 
ratings for the left knee disability (rated 20 percent) and 
the right knee disability (rated 10 percent).  In October 
1999, the Board remanded the case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The left knee disability is manifested primarily by 
complaints of pain on motion, minimal limitation of flexion, 
x-ray evidence of arthritis, and no subluxation or lateral 
instability.  

2.  The right knee disability is manifested primarily by 
complaints of pain on motion, minimal limitation of motion, 
x-ray evidence of arthritis, and no subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
post operative residuals of meniscectomy with arthritis of 
the left knee are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5010, 5257, 5260, 5261 (2000).  

2.  The criteria for a rating in excess of 10 percent for the 
post operative residuals of meniscectomy with arthritis of 
the right knee are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5010, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1951 to April 
1953.  

Service medical records show that the veteran was treated for 
internal derangement of the knees.  He underwent meniscectomy 
of the left knee in June 1952.  

VA medical records show that the veteran underwent 
arthroscopy of the left knee in May 1993.  

VA medical records show that the veteran was treated and 
evaluated for right and left knee disorders from 1997 to 
2000.  The more salient medical reports with regard to his 
claims for higher ratings for the right and left knee 
disorders are discussed below.  

VA medical records show that the veteran underwent right knee 
arthroplasty with partial medial meniscectomy in September 
1997.  The November 1997 RO rating decision increased the 
evaluation for traumatic arthritis of the right knee, status 
post postoperative partial medial meniscectomy, from 10 to 
100 percent, effective from September 1997, under the 
provisions of 38 C.F.R. § 4.30.  The 10 percent rating was 
resumed effective from November 1997.  The 10 percent rating 
has remained unchanged since then.  

A VA report of the veteran's outpatient treatment in December 
1997 shows that he had complaints of pain in both knees.  
There was mild effusion of the right knee.  There was full, 
painless range of motion of the right knee.  There was 
tenderness of the medial joint line of the left knee.  

A VA report of physical therapy consultation in December 1997 
shows range of motion from zero to 122 degrees of both knees.  
There was no instability of the knees.  

The veteran testified at a hearing in May 1998.  His 
testimony was to the effect that he had pain in both knees 
that restricted his activities.  

A report of the veteran's outpatient treatment at a VA 
medical facility in June 1998 shows that he had complaints of 
pain in both knees that limited his activities.  He reported 
minimal relief with knee braces.  He reported that Motrin 
provided good relief.  Range of motion of the knees was from 
zero to 125 degrees.  There was crepitation and effusion of 
the left knee.  There was tenderness over the medial joint 
line of the left knee.  There was tenderness over the medial 
joint line of the right knee.  The diagnosis was degenerative 
joint disease of the knees.  He was treated with steroid 
injection to each knee, medication, and instructed to return 
to the facility in 6 months.  

The veteran underwent a VA medical examination in February 
2000 to determine the severity of the right and left knee 
disorders pursuant to a remand of the case to the RO by the 
Board in October 1999.  The veteran complained of constant 
pain in the knees that worsened with activity.  Range of 
motion of the knees was from zero to 130 degrees, and the 
examiner considered this a normal range of motion.  
Neurological deficits were not found.  The patellar 
apprehension test was negative, bilaterally.  The Apley 
grinding test was negative, bilaterally.  There was no pain 
on palpation of any of the compartments of the knee.  There 
was no edema or erythema of the knees.  There were no bony or 
soft tissue abnormalities of the knees.  There was no 
crepitus on motion of the knees.  There was no mediolateral 
or anteroposterior instability of the knees.  The assessment 
was painful knees without evidence of significant focal 
neuromuscular or functional deficits.  X-rays of the knees 
reportedly revealed right knee patella alta and left knee 
tricompartmental osteoarthritis, greatest in the medial 
compartment.  The examiner further commented that there was 
no subluxation of the knees, no limitation of motion, no 
weakened movement, no excess fatigability, and no 
incoordination.  


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) redefined VA's 
duty to assist a veteran in the development of a claim.  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claims for increased evaluations for 
the right and left knee disorders.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the veteran's claims.  The veteran 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the veteran's claims, that essentially notifies the 
veteran of the evidence needed to prevail on his claims.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where a rating is or may be based on limitation of 
motion of a joint, the examination report must address 
functional loss due to pain on undertaking motion, weakness, 
fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Codes 
5003 and 5010.  With any form of arthritis, painful motion is 
an important factor.  It is the intention of the rating 
schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.  

A full range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

As regards a knee disorder which is manifest by the required 
degree of subluxation and/or lateral instability, one rating 
may be assigned under Diagnostic Code 5257 and a separate 
evaluation for the knee disability may also be warranted 
based on arthritis with x-ray findings and limitation of 
motion or painful motion, as noted in VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  In such cases, there must be either 
arthritis with painful motion or arthritis which meets the 
requirements for a noncompensable rating under Diagnostic 
Codes 5260 or 5261.  

Based on the findings on the most recent VA examination in 
February 2000, this veteran meets the requirements for 10 
percent ratings for each knee, based on the presence of 
arthritis with minimal limitation of motion, but with 
complaints of pain on motion.  There is no functional loss 
due to pain on undertaking motion in either knee, no 
weakness, no fatigability, and no incoordination.  The 
limitation of motion exhibited; essentially a 10 degree 
limitation of flexion of each knee, is less than 
noncompensable under Diagnostic Codes 5260 and 5261, but is 
compensable under 38 C.F.R. § 4.59 and Diagnostic Codes 5003 
and 5010.  

There is no instability or subluxation of either knee at the 
current time.  As such, the veteran does not meet the 
requirements for a compensable rating for either knee under 
Code 5257.  The veteran has a 20 percent rating for left knee 
impairment, and a 10 percent rating for right knee 
impairment.  It is clear from the above discussion that he 
does not meet the requirements for higher ratings or for 
separate compensable ratings at the current time.  

Since the preponderance of the evidence is against the claims 
for increased evaluations for the left and right knee 
disabilities, the benefit of the doubt doctrine is not for 
application with regard to these claims.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for post operative residuals of 
meniscectomy with arthritis of the left knee is denied.  

An increased evaluation for post operative residuals of 
meniscectomy with arthritis of the right knee is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

